6 So. 3d 116 (2009)
Alphonso SMITH, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-2504.
District Court of Appeal of Florida, Fourth District.
April 15, 2009.
Carey Haughwout, Public Defender, and Tom Wm. Odom, Assistant Public Defender, West Palm Beach, and Alphonso Smith, Fort Lauderdale, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Don M. Rogers, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
In this Anders appeal, we affirm the order revoking Alphonso Smith's probation and imposing sentence. Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). In doing so, we have considered Smith's argument, but find it lacks merit. Gonzales v. State, 780 So.2d *117 266 (Fla. 4th DCA 2001); Bones v. State, 764 So. 2d 888 (Fla. 4th DCA 2000).
We remand for entry of a written order of revocation of probation specifying the conditions appellant was found to have violated. Mills v. State, 948 So. 2d 994 (Fla. 4th DCA 2007); see also Cook v. State, 993 So. 2d 1186 (Fla. 4th DCA 2008); Rey v. State, 904 So. 2d 566 (Fla. 4th DCA 2005); Riley v. State, 884 So. 2d 1038 (Fla. 4th DCA 2004). We note that the judge specified the conditions on the record, but a written order is required to incorporate those findings.
Affirmed and Remanded.
STEVENSON, HAZOURI and CIKLIN, JJ., concur.